Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2013/0207117 A1) to An et al.
Regarding independent claim 1: An teaches (e.g., Figs 1-7) an organic light-emitting display apparatus, comprising:
a substrate ([0052]: SUB); 
a first scanning line ([0052]: SCn-1) formed on the substrate; 
a second scanning line ([0052]-[0053]: Scn next to SCn-1);
a first voltage line ([0057]: ELVDD);
a second voltage line ([0059]: ELVSS); and 
a pixel ([0014], [0023]-[0027], [0047] and [0058]);
wherein the pixel comprises:
a first organic light-emitting diode ([0058]-[0059]);
a semiconductor layer ([0068] and [0070]-[0071], [0079] and [0084]: transistor T1 has a semiconductor layer A1; T2 includes layer A2, T3 includes layer A3, T3 includes layer A3); 
a first thin film transistor ([0068]-[0069]: T1) electrically connected to the first organic light-emitting diode and the first voltage line ([0068]-[0069]: T1);
a second thin film transistor ([0068], [0074]: T2) electrically connected to the first thin film transistor and the first scanning line ([0074] and [0114]);
a third thin film transistor ([0068], [0079], [0114]: T3) electrically connected to the second thin film transistor and the second voltage line, and electrically connected to the second scanning line ([0079], [0113]-[0114]: Scn); and
a fourth thin film transistor ([0068], [0084], [0112]: T4) electrically connected to the third thin film transistor and second voltage line ([0084], [0112], [0126]), wherein: the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are connected by the semiconductor layer ([0069], [0074], [0079], [0084], [0112]-[0126]); 
and the semiconductor layer ([0068] and [0070]-[0071], [0079] and [0084]: transistor T1 has a semiconductor layer A1; T2 includes semiconductor layer A2, T3 includes semiconductor layer A3, T3 includes semiconductor layer A3 collectively represent the semiconductor layer) is overlapped by the second scanning line in at least three portions (Fig. 1, scan lines e.g., SC2; semiconductor layer overlapped by second scanning line SC2 in region 140 thin film transistors T1 through T5 are formed on a semiconductor layer ([0051], [0068], [0070]-[0071], [0079], [0084], [0086]-[0103]).
Regarding claim 9: An teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
wherein the apparatus further comprises a first conductive member electrically connecting the first thin film transistor and the second thin film transistor (Fig. 3, shows that the first thin film transistor T1 and the second thin film transistor T2 are electrically connected by a conductive member). 
Regarding independent claim 12: An teaches (e.g., Figs 1-7) an organic light-emitting display apparatus, comprising:
a first scanning line ([0052]: SCn-1);
a second scanning line ([0052]-[0053]: Scn next to SCn-1);
a first voltage line ([0057]: ELVDD);
a second voltage line ([0059]: ELVSS);
an organic light-emitting diode ([0058]-[0059]: OLED);
a semiconductor layer ([0068]: transistor T1 has a semiconductor layer),
a first thin film transistor ([0068]-[0069]: T1) electrically connected to the organic light-emitting diode and the first voltage line; 
a second thin film transistor ([0068], [0074]) electrically connected to the first thin film transistor ([0015], [0019]; Fig. 3) and the first scanning line ([0015], [0019]-[0022]; Fig. 3); 
a third thin film transistor ([0068], [0079], [0114]: T3) electrically connected to the second thin film transistor ([0068], [0074]: T2; Fig. 3) and the second voltage line (Fig. 3; [0059]), and electrically connected to the second scanning line (Figs. 1 and 3; [0051]-[0053] and [0113]-[0114]); 
a fourth thin film transistor ([0084]: T4; Fig. 3) electrically connected to the third thin film transistor (T3, Fig. 3) and the second voltage line (as shown in Fig. 3, [0126]); and 
a storage capacitor ([0068]-[0069]) comprising: 
a first electrode ([0105]: CE4, Fig. 3) electrically connected to the second thin film transistor (T2, Fig. 3); and 
a second electrode ([0105]: CE3, Fig. 3) connected to the first voltage line; 
wherein: the first thin film transistor (T1), the second thin film transistor (T2), the third thin film transistor (T3), and the fourth thin film transistor (T4) are connected by the semiconductor layer ([0068] and [0070]: a transistor has a semiconductor layer width, length and height; [0068] and [0070]-[0071], [0079] and [0084]: transistor T1 has a semiconductor layer A1; T2 includes semiconductor layer A2, T3 includes semiconductor layer A3, T3 includes semiconductor layer A3; collectively A1, A2, A3, A3, A4 represent the semiconductor layer; moreover, active layers A1, A2, A3, A4 and A5 are connected through layer GI1); and 
the semiconductor layer (A1, A2, A3, A3, A4) is overlapped by the second scanning line (Scn) in at least three portions (the semiconductor layer of the thin film transistors have a length and a thickness that is considered having at least three parts; absent more details, the semiconductor does overlap the second scanning line in at least three regions, see Figs. 1-3; [0050]-[0056]; [0068] and [0070]-[0071], [0079] and [0084]: transistor T1 has a semiconductor layer A1; T2 includes semiconductor layer A2, T3 includes semiconductor layer A3, T3 includes semiconductor layer A3 collectively represent the semiconductor layer).
Regarding claim 15: An teaches the claim limitation of the an organic light-emitting display apparatus of claim 12, on which this claim depends, 
wherein the first voltage line is connected to the second electrode. 
Regarding claim 16: An teaches the claim limitation of the an organic light-emitting display apparatus of claim 1, on which this claim depends,
further comprising at least a fifth thin film transistor configured to operate according to an emission control signal transmitted through an emission control line (Figs. 1 and 3; [0052] and [0091]: The light emission control line (En) is connected to the light emission control driver 120 and receives a light emission control signal from the light emission control driver 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0207117 A1) to An et al. 
Regarding claim 11: An teaches the claim limitation of the apparatus of claim 9, on which this claim depends. 
An does not expressly teach that the first conductive member crosses the first scanning line.
However, there is only two possibilities for positioning a conductive member and scanning line; either the conductive member and scanning line cross or they do not cross. These two alternatives are predictable solutions; one would expect that there is a reasonable expectation of success to implement wither solution. In addition, conductive members and scanning lines are well-known in the art and routinely used in manufacturing of display devices.
Applicant is reminded that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been "obvious to try" without more. Here there was a reasonable expectation of success. "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681. MPEP.

Claims 2, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0207117 A1) to An et al and (US 2013/0126873 A1) to Yang et al.
Regarding claim 2: An teaches the claim limitation of the apparatus of claim 1, on which this claim depends. 
An does not expressly teach that the second thin film transistor has two gate electrodes. 
Yang teaches (e.g., Figs. 1A-1B) an apparatus comprising a thin film transistor ([0030]: 10), 
wherein the thin film transistor has two gate electrodes ([0037]: 140a and 140b). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of An, the thin film transistor having two gate electrodes, as taught by Yang, for the benefit of having a greater control over operating the thin film transistor by increasing the ability of selectively drive the transistor by biasing either gates or both simultaneously.
Regarding claim 6: Yoon and Yang teach the claim limitation of the apparatus of claim 2, on which this claim depends, on which this claim depends,
 wherein the two gate electrodes of the second thin transistor are at a same layer (Yang: Figs. 1A-1B show that the two gate electrodes 140a and 140b of the thin transistor are at a same layer).
Regarding claim 19: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends. 
An does not expressly teach that further comprising a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin transistor. 
Yang teaches (e.g., Figs. 1A-1B) an apparatus comprising a thin film transistor ([0030]: 10), comprising two gate electrodes of a thin transistor ([0030] and [0037]: two gate electrodes 140a and 140b of a thin transistor 10) and a semiconductor layer ([0031]: 110). 
Yang further teach that the device further comprises a conductive layer ([0030]: 162a/162b/162c) overlapping a portion of the semiconductor layer ([0031]: 110) which is between the two gate electrodes of the second thin transistor. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of An, the apparatus comprising a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin transistor, as taught by Yang, for the benefit of controlling the electric charges between the gate electrode and thus provide a path for charge transfer.

Allowable Subject Matter
Claims 3-5, 8, 10, 13-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising:
“wherein the two gate electrodes of the second thin film transistor are a portion of the first scanning line and a portion of a protruding portion from the first scanning line, and overlap the semiconductor layer.
Claims 4-5 depend from claim 3, and therefore, are allowable for the same reason as claim 3.

Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising:
“wherein the two gate electrodes of the second thin film transistor are at a same layer”.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising: 
“a contact hole in at least one insulating layer between the semiconductor layer and the second voltage line,
wherein: the contact hole is between the third thin film transistor and the fourth thin film transistor in a plan view; and
the third thin film transistor and the fourth thin film transistor are connected to the second voltage line through the contact hole”.

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising: 
“the first conductive member extends so as to be disposed in a contact hole which corresponds to the first thin film transistor and in a contact hole which corresponds to the second thin film transistor”.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising: 
“wherein the first electrode of the storage capacitor is electrically connected to the first thin film transistor”.
Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising: 
“wherein the second electrode comprises an opening in a region where the second electrode at least overlaps the first electrode”.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising:
“wherein the second thin film transistor is electrically connected to a first electrode of the organic light-emitting diode via a sixth thin film transistor”.

Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an organic light-emitting display apparatus comprising: 
“wherein the first thin film transistor is electrically connected to the first voltage line via the fifth thin film transistor”.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an organic light-emitting display apparatus, comprising:
“a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin film transistor, wherein: 
the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are connected by the semiconductor layer; 
the semiconductor layer is overlapped by the second scanning line in at least three portions; and the conductive layer is a part of the second voltage line”. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or the limitations in the newly amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826